DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11429180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving transitioning power mode of device in response to an input analyzed by using a neural network model.
Instant Application
Patent
1. An electronic device comprising: a sensing data generation unit configured to generate at least one sensing data; a dedicated artificial intelligence (Al) acceleration processor configured to generate a wake-up data to switch from a first mode to a second mode by processing the at least one sensing data by a trained artificial neural network model trained by machine learning technique; a control unit configured to generate a control command based on the wake-up data; and a power source unit configured to: supply power to the sensing data generation unit and the dedicated Al acceleration processor while supplying no power to the control unit during the first mode; and supply power to the sensing data generation unit, the dedicated Al acceleration processor, and the control unit during the second mode.
1. An electronic device for performing a specific function according to a trained model created by a machine learning device performing machine learning on an artificial neural network model to generate the trained model, the electronic device comprising: a sensing data generation unit configured to generate at least one sensing data; a dedicated artificial intelligence (AI) acceleration processor configured to generate wake-up data based on the at least one sensing data using the trained model, wherein the trained model is embedded in the dedicated AI acceleration processor and is configured to output determination data of performing the specific function, the determination data including the wake-up data to switch from a first mode to a second mode using the at least one sensing data as input to the dedicated AI acceleration processor during the first mode, wherein the first mode is one of a stop mode, a sleep mode, or a lock mode of the electronic device, and wherein the second mode is one of a booting mode, an activation mode, or an unlock mode of the electronic device; a control unit configured to generate a control command based on the wake-up data; a second function unit including an output unit and a driver, the output unit including a display, the driver being driven based on the control command; and a power source unit configured to supply power to the sensing data generation unit and the dedicated AI acceleration processor while supplying no power to the control unit and supplying no power to the second function unit during the first mode, and supply power to the control unit and the second function unit during the second mode.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nasiri et al. (hereinafter Nasiri) (US 20120007713 A1).
As to claim 1, Nasiri teaches an electronic device comprising: 
a sensing data generation unit [GYRP and/or ACEEL 1016] configured to generate at least one sensing data [0078: “The movement trajectory is detected by the gyro 1016. In one embodiment of the present invention, the gyro 1016 generates data representative of the motion trajectory and provides it to gyro processor 1014.”]; 
a dedicated artificial intelligence (Al) acceleration processor [gyro processor 1014] configured to generate a wake-up data to switch from a first mode to a second mode by processing the at least one sensing data by a trained artificial neural network model trained by machine learning technique [0078: The gyro processor 1014 communicates with the programmable module 1018 to identify the command or commands corresponding to the motion trajectory data. The gyro processor 1014 provides the main microprocessor 1008 with a wakeup signal (step 1108) and identification of the user’s motion command or commands.”] [0047: “At step 140, upon identifying the set of values from the library that matches or most closely matches the set of values generated by the user’s input trajectory, the character corresponding to that set of values is displayed or the command corresponding to the that set of values is executed.”] [0078: “The gyro processor 1014 provides the main microprocessor 1008 with a wakeup signal (step 1108) and identification of the user’s motion command or commands.”]; 
a control unit [main microprocessor 1018] configured to generate a control command based on the wake-up data [0079: “the main microprocessor 1008 communicates with the programmable module 1018 to identify the command or commands corresponding to the gyro data.”]; and 
a power source unit configured to: 
supply power to the sensing data generation unit and the dedicated Al acceleration processor while supplying no power to the control unit during the first mode [0077: “In the sleep mode, the network browser 1002, display 1004, the camera 1006 and the microphone 1010 are turned off and the main microprocessor 1008 is throttled down to its lowest-power state. However, according to an aspect of the present invention, the motion processing unit 1012 remains running (i.e., active) when the handheld device 100 is in the sleep mode and continues to monitor for any motion commands.”]; and 
supply power to the sensing data generation unit, the dedicated Al acceleration processor, and the control unit during the second mode [0078: “In response to the wake up signal, the main microprocessor 1008 switches from the sleep mode to the active (or high-power) mode of operation.”].
As to claim 3, Nasiri teaches wherein the trained artificial neural network model is an artificial intelligence recognition model configured to output a determination data of performing specific function in response to the at least one sensing data [FIG. 1: recognition mode].
As to claim 4, Nasiri teaches wherein the electronic device is one of a smart phone, a computer, a server, a display device, a refrigerator, an air conditioner, a home appliance, a vehicle, an illumination device, and a communication device [FIG. 4].
As to claim 5, Nasiri teaches the electronic device of claim 1, further comprising: a first function unit that is an always-on module turned-on even when the electronic device is turned-off [0077: “However, according to an aspect of the present invention, the motion processing unit 1012 remains running (i.e., active) when the handheld device 100 is in the sleep mode and continues to monitor for any motion commands.”].
As to claim 6, Nasiri teaches the electronic device of claim 1, further comprising a first function unit and a second function unit [applications/components], and wherein the first function unit is turned-on, and wherein the second function unit is turned-off to reduce power consumption and then is turned-on when the control command is received from the control unit [0077: “In the sleep mode, the network browser 1002, display 1004, the camera 1006 and the microphone 1010 are turned off and the main microprocessor 1008 is throttled down to its lowest-power state. However, according to an aspect of the present invention, the motion processing unit 1012 remains running (i.e., active) when the handheld device 100 is in the sleep mode and continues to monitor for any motion commands.”] [0078: “In response to the wake up signal, the main microprocessor 1008 switches from the sleep mode to the active (or high-power) mode of operation.”] [0079: “The main microprocessor 1008 wakes up the application or applications (i.e., causes them to switch from the sleep mode to the active mode) that are required to execute the command or commands.”].
As to claim 7, Nasiri teaches wherein the at least one sensing data include one of a voice data, an image data, a position data, a fingerprint recognition data, an infrared sensor sensing data [gyro senses motion (position data)].
As to claim 9, Nasiri teaches wherein the control unit is one of a CPU or an application processor (AP) configured to control an overall operation of the electronic device [0073: “The main microprocessor 1008 is primarily responsible for managing the operations of the components of the handheld device 1000.”].
As to claims 10, 12-16 and 18, they relate to system claims comprising the same subject matters claimed in claims 1, 3-7 and 9. Therefore, they are rejected under the same reasons applied to claims 1, 3-7 and 9.
As to claims 19-20, they relate to apparatus claims comprising the same subject matters claimed in claims 1 and 9. Therefore, they are rejected under the same reasons applied to claims 1 and 9.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasiri et al. (hereinafter Nasiri) (US 20120007713 A1), in view of Lee et al. (hereinafter Lee) (US 20200118544 A1).
As to claim 2, Nasiri does not teach wherein the trained artificial neural network model is embedded in the dedicated Al acceleration processor.
Lee teaches that an artificial neural network model is embedded in the dedicated Al acceleration processor [0148: “The AI processor 21 may learn a neural network using a program stored in the memory 25.”][FIG. 5] [0160: “the data learning unit 22 may further include a learning data preprocessor…for generating a recognition model.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of embedding AI model into a processor as suggested in Lee into Nasiri to implementing AI operation. One having ordinary skill in the art would have been motivated to make such modification to improve the performance of the system.
As to claims 8, Lee wherein the electronic device is configured to always recognize a voice command [0222].
As to claim 17, it relates system claim comprising the same subject matter claimed in claim 8. Therefore, it rejected under the same reasons applied to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187